Citation Nr: 1212462	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  04-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2009 Board remand, the Board directed that the Veteran be afforded a new VA examination by a physician to determine whether his hypertension was caused or aggravated by his service connected diabetes.  In its February 2011 remand the Board noted that the exam that was provided to the Veteran was by a physician's assistant rather than a physician and found the exam inadequate for that reason.  The Board again remanded the case so that the Veteran could be afforded a VA examination by a physician.  The February 2011 remand emphasized that the new VA examination had to be carried out by a physician rather than another health care professional such as a physician's assistant or nurse practitioner.  

The Veteran was afforded another VA examination with an opinion from the same examiner dated in March 2011.  However, contrary to the instructions that were set forth in the February 2011 remand, the examination was again conducted by a physician's assistant.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Given the emphasis on the directive to have the VA examination conducted by a physician which was set forth in the February 2011 remand, the Board cannot find the examination and opinion which were provided by the physician's assistant to be in substantial compliance with the remand instructions.  A new examination must be conducted by a physician as required by the February 2011 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be afforded a VA cardiovascular examination by a physician to determine the etiology of his hypertension.  The examiner must review the claims file in conjunction with the examination and he or she should note that this review was accomplished in the report of examination.  The examining physician should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension is caused or aggravated (had a permanent increase in severity) due to his service connected diabetes.  The examiner should also indicate if and how the Veteran's service connected multiple myeloma is affecting his blood pressure readings, if at all.  A rationale should be provided for all opinions which are expressed by the examiner.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



